 

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF NORTH CAROLINA | ©88¢ No. 1:19-cv-00272-LCB-LPA

 

Name of Plaintiff(s):

 

 

Maxwell Kadel et al REPORT
VERSUS OF
Name of Defendant(s):
Dale Folwell et al
MEDIATOR
Mediator Name: Kenneth P. Carlson, Jr. (For Placement on the
CMW/ECF Docket)
Telephone No: 336-721-6843 X__ This is an Interim Report. A final report is

 

E-Mail Address: Kcarlso n@ constangy.com to be filed after resumption of the mediation

 

 

 

 

1. Convening of Mediation. The mediated settlement conference ordered in this case:

¥ _ was held on December 11, 2020 and is being continued pending scheduling of a continued
mediated settlement conference which is expected to occur by the end of February 2021.

was NOT held because

2, Attendance
No objection was made on the grounds that any required attendee was absent.

 

¥ Objection was made by defendants Dale Folwell and Dee Jones, in their official capacities, to
the absence of the individually named plaintiffs. However, such defendants do not intend to

pursue any legal action or remedy concerning same. E CEIVED

 

3. Outcome In This Office
Complete settlement of the case
Conditional settlement or other disposition JAN 2 7 2021

Partial settlement of the case CLERK U.S. DISTRICT COURT

v Recess (i.e., mediation to be resumed at a later date) See

Impasse
Additional Information:

 

4. Settlement Filings.
a) The document(s) to be filed to effect the settlement are: NA

b) The person responsible for filing the document(s) is: NA
c) The agreed deadline for filing the document(s) is: NA

Submission of Report. Please submit the completed and signed report by mail to Clerk of Court, 324 W.
Market St., Greensboro, NC 27401, or, if a Consent to Transfer Documents Electronically Form has been
submitted, submit the signed report to medclerk@ncmd.uscourts.gov.

M PEC EEZE— as [21

Mediator Signature Date

 

720348 1v.1

Case 1:19-cv-00272-LCB-LPA Document 72 Filed 01/27/21 Page 1 of 1
